Appellant was convicted of keeping a gaming table and bank and his punishment assessed at two years confinement in the penitentiary.
The facts in this case show that some negroes were engaged in playing cards, and the prosecuting witness, in reference to the matter, testifies as follows: "In the fall of last year I saw defendant and three other parties gambling. They were gambling in Gonzales County, in the private residence of appellant. They were playing monte. Appellant was dealing and two others were piking. Monte is a banking game. I stood and looked at them fifteen or twenty minutes, and walked out on the gallery and got a drink of water, and walked back in there and watched them a little while, and then I walked into the room where his wife and two sisters were, and shortly after that the game closed. The other parties were betting on the game. They were betting at monte, and appellant was dealing the game." This is, in substance, the prosecuting witness' testimony. The defense testimony shows that appellant was engaged in the playing of an ordinary game of cards at his own residence, thereby bringing about a conflict in the testimony. Appellant cites us to the case of Hanks v. State,54 Tex. Crim. 1, 111 S.W. Rep., 402, as directly in point and sustains his insistence that the evidence is totally insufficient, that it was an ordinary game of cards. Monte is eo nomine one of the inhibited banking games. This being true, and the State's evidence showing that appellant was the dealer in the game and the others were piking at the game, presents sufficient evidence to sustain the verdict.
Accordingly we hold the evidence is sufficient. And the judgment is in all things affirmed.
Affirmed.
[Rehearing denied June, 1909. — Reporter.]